DETAILED ACTION

                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-3, 5-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, it recites mathematical calculations. Specifically the claim recites the limitations of: identify saturated samples; determine a correction parameter; and correct the saturated samples in the LiDAR return signal using the correction parameter.
These limitations, when given their broadest reasonable interpretation in light of the specification, recite mathematical operations using equations (1) to (5) (See para [0039], [0043]-[0049]). The operations are performed on a collected sample of dataset. Therefore, claim 1 recites mathematical calculations, i.e., an abstract idea or a judicial exception.
Further, the judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements – using a converter the LiDAR return signal digitized and by using a signal processor the LiDAR return signal is corrected. Using a converter to digitized signal data is an insignificant extra-solution activity because it requires mere data gathering. The signal processor is recited at a high level of generality. It merely includes instructions to implement the abstract idea on a 
Furthermore, the claim does not include additional elements that are sufficient to add significantly more than the judicial exception. As discussed in above, the additional elements are either insignificant extra solution activity involving mere data gathering or mere instructions to implement the abstract idea on a computer. Using a converter to digitize data is well-understood, routine, and conventional functions is the art of LiDAR data processing.
Regarding Claim 2, it further recites identifying a pulse signal from the LiDAR return signal that contains the identified saturated samples and determining the correction parameter based on the non-saturated samples in the pulse signal and corresponding samples in the reference signal. 
These are part of the equations (1) to (5). It merely recites a more specific abstract idea. 
Regarding Claim 3, it further recites the signal processor is configured to compare intensities of saturated samples in the LiDAR return signal with a predetermined intensity threshold. 
This is still considered as a mathematical calculation and thus add mere specifics to the abstract idea.
 Regarding Claim 5, it further recites determining gains between the non-saturated samples and the corresponding samples in the reference signal and determine the correction parameter as function of the gains. 
These are part of the equations (1) to (5). It merely recites a more specific abstract idea. 
 Regarding Claim 6, it further recites determine a first aggregated intensity of the non-saturated samples; determine a second aggregated intensity of the samples in the reference signal corresponding to the non-saturated samples; and determine the correction parameter as a ratio between the first aggregated intensity and the second aggregated intensity.
These are part of the equations (1) to (5). It merely recites a more specific abstract idea.
Regarding Claim 7, it further recites the saturated samples in the LiDAR return signal are corrected by scaling the samples in the reference signal corresponding to the saturated samples with the correction parameter.

Regarding Claim 8, it further recites the LiDAR return signal is corrected in real-time as the LiDAR return signal is received. 
This is still considered as a mathematical calculation and thus add mere specifics to the abstract idea.
Regarding Claim 9, it recites mathematical calculations. Specifically the claim recites the limitations of:
Identifying saturated samples; determining a correction parameter; and correcting saturated samples using the correction parameter.
               These limitations, when given their broadest reasonable interpretation in light of the specification, recite mathematical operations using equations (1) to (5) (See para [0039], [0043]-[0049]). The operations are performed on a collected sample of dataset. Therefore, claim 9 recites mathematical calculations, i.e., an abstract idea or a judicial exception.
Further, the judicial exception is not integrated into a practical application. In particular, claim 9 recites additional elements – using a converter the LiDAR return signal digitized and by using a signal processor the LiDAR return signal is corrected. Using a converter to digitized signal data is an insignificant extra-solution activity because it requires mere data gathering. The signal processor is recited at a high level of generality. It merely includes instructions to implement the abstract idea on a computer. Considering the claim as a whole, the additional limitations fail to meaningfully limit the judicial exception and fails to integrating the judicial exception into any practical application.
Furthermore, the claim does not include additional elements that are sufficient to add significantly more than the judicial exception. As discussed in above, the additional elements are either insignificant extra solution activity involving mere data gathering or mere instructions to implement the abstract idea on a computer. Using a converter to digitize data is well-understood, routine, and conventional functions is the art of LiDAR data processing.
Regarding Claim 10, it further recites identifying a pulse signal from the LiDAR return signal that contains the identified saturated samples and determining the correction parameter based on the non-saturated samples in the pulse signal and corresponding samples in the reference signal. 
These are part of the equations (1) to (5). It merely recites a more specific abstract idea. 
Regarding Claim 11, it further recites the signal processor is configured to compare intensities of saturated samples in the LiDAR return signal with a predetermined intensity threshold. 
This is still considered as a mathematical calculation and thus add mere specifics to the abstract idea.
Regarding Claim 12, it further recites determining gains between the non-saturated samples and the corresponding samples in the reference signal and determine the correction parameter as an average of the gains. 
These are part of the equations (1) to (5). It merely recites a more specific abstract idea. 
Regarding Claim 13, it further recites determining a first aggregated intensity of the non-saturated samples; determining a second aggregated intensity of the samples in the reference signal corresponding to the non-saturated samples; and determining the correction parameter as a ratio between the first aggregated intensity and the second aggregated intensity.
These are part of the equations (1) to (5). It merely recites a more specific abstract idea.
Regarding Claim 14, it further recites scaling the samples in the reference signal corresponding to the saturated samples with the correction parameter.
These are part of the equations (1) to (5). It merely recites a more specific abstract idea.
Regarding Claim 15, it further recites the LiDAR return signal is corrected in real-time as the LiDAR return signal is received. 
This is still considered as a mathematical calculation and thus add mere specifics to the abstract idea.
Regarding Claim 16, it recites mathematical calculations. Specifically the claim recites the limitations of: identify saturated samples; determine a correction parameter; and correct the saturated samples in the LiDAR return signal using the correction parameter.
                These limitations, when given their broadest reasonable interpretation in light of the specification, recite mathematical operations using equations (1) to (5) (See para [0039], [0043]-[0049]). The operations are performed on a collected sample of dataset. Therefore, claim 16 recites mathematical calculations, i.e., an abstract idea or a judicial exception.

Furthermore, the claim does not include additional elements that are sufficient to add significantly more than the judicial exception. As discussed in above, the additional elements are either insignificant extra solution activity involving mere data gathering or mere instructions to implement the abstract idea on a computer. Using a photodetector to detect LiDAR return signal and a converter to digitize data is well-understood, routine, and conventional functions is the art of LiDAR data processing.
Regarding Claim 18, it further recites the signal processor is configured to compare intensities of saturated samples in the LiDAR return signal with a predetermined intensity threshold. 
This is still considered as a mathematical calculation and thus add mere specifics to the abstract idea.
Regarding Claim 19, it further recites determining gains between the non-saturated samples and the corresponding samples in the reference signal and determine the correction parameter as function of the gains. 
These are part of the equations (1) to (5). It merely recites a more specific abstract idea.
Regarding Claim 20, it further recites the saturated samples in the LiDAR return signal are corrected by scaling the samples in the reference signal corresponding to the saturated samples with the correction parameter. 
These are part of the equations (1) to (5). It merely recites a more specific abstract idea.


                                                      

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding Claim 17, it recites only an intended use limitation. It add nothing to the structure of the LiDAR system of Claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 



                                                             





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0374240 A1 (Zhang) and US 2017/0242108 A1 (Dussan).

Regarding claim 1, Zhang teaches a system for correcting signal, the system comprising: identify saturated samples (Fig. 5, para [0028] line 1-4, Ref. 36, saturated value); determine a correction parameter (Fig. 5, para [0030], line 11-15, Ref. 46, difference between selected pixels and neighbor non saturated paxels) based on non-saturated samples (Fig. 5, para [0030] line 3-5, Ref.34,  non saturated pixels) and corresponding samples in a reference signal (Fig.5, para [0029] line 1-3, Ref. 38, noise reduced color image); and correct the saturated samples (Fig. 6, para [0034], Ref. 70, corrected by color correlation matrix) using the correction parameter. 

            	On the other hand, Dussan teaches a converter (Fig. 7a, para [0062], ADC 702) that digitized the LiDAR return signal (para [0007], LADAR) and teaches a signal processor (Fig. 7a, para [0062], signal processing circuit 606)
           	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Zhang’s system by adding a converter in a LIDAR system having a return signal digitized and a signal processor as suggested and taught by Dussan in order to get digital signal for the convenience of signal processing.  
Regarding claim 2, Zhang, as modified in the view of Dussan teaches the system of claim 1, wherein the signal processor is further configured to: identify a signal from the LiDAR return signal that contains the identified saturated samples (Zhang, Fig. 5, para [0028] line 1-4, Ref. 36, saturated value); and determine the correction parameter (Fig. 5, para [0030], line 11-15, Ref. 46, difference between selected pixels and neighbor non saturated paxels) based on the non-saturated samples (Fig. 5, para [0030] line 3-5, Ref.34,  non saturated pixels) in the signal and corresponding samples in the reference signal (Fig.5, para [0029] line 1-3, Ref. 38, noise reduced color image).
            	However Zhang does not teach the identified signal from the LIDAR return signal is a pulse signal.

           	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Zhang’s system by adding a pulse signal received by the LIDAR system as suggested and taught by Dussan for the convenience of signal and noise separation.   
Regarding claim 3, Zhang, as modified in the view of Dussan teaches the system of claim 1, wherein to identify the saturated samples (Zhang, Fig. 5, para [0028] line 1-4, Ref. 36, saturated value ), is configured to compare intensities (see para [0037] line 11-12) of samples with a predetermined intensity threshold (Zhang, para [0030] line 15-19, threshold).
However, Zhang does not teach the system also comprising a Light Detection and Ranging (LiDAR) return signal and also does not teach a signal processor is configured to compare intensity of the samples. 
          	On the other hand, Dussan teaches a LIDAR system comprising LiDAR return signal (Fig. 1A, para [0035], ladar pulse 112) and also teaches a signal processor (Fig. 7a, para [0062], signal processing circuit 606).
           	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Zhang’s system by adding a LIDAR system having a return signal and a signal processor as suggested and taught by Dussan in order to process digital samples.
Regarding claim 4, Zhang, as modified in the view of Dussan teaches the system according to claim 3. Comparing intensities of saturated samples with a predetermined intensity threshold as claimed and discussed above. 
            	However, the combination as far does not teach the predetermined intensity threshold is a maximum input voltage of the converter.
             	On the other hand, Dussan teaches a converter in his disclosed invention (Fig. 7a, para [0062], ADC 702).
            Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Zhang’s system by adding a converter as suggested and taught by Dussan in order to get digital signal for the convenience of signal processing. 
Regarding claim 5, Zhang, as modified in the view of Dussan teaches the system according to claim 1. Determining the correction parameter for a LIDAR return signal and operation of the signal processor as claimed and discussed above. 
The combination further teaches the signal processor configured to determine gains (Fig. 3, exposure time vs normalized gain) between the non-saturated samples and the corresponding samples in the reference signal (Zhang, Fig. 3, para [0025], intended use between red (10) and green (12) samples as non-saturated and corresponding reference samples respectively) and determine the correction parameter as function of the gains (Zhang, Fig. 3 and para [0025] line 18-22, transitioning threshold).
Regarding claim 6, Zhang, as modified in the view of Dussan teaches the system according to claim 1. Determining the correction parameter for a LIDAR return signal and operation of the signal processor as claimed and discussed above. 
The combination further teaches the signal processor configured to determine a first aggregated intensity of the non-saturated samples (Zhang, Fig. 5, para [0030] line 3-5, Ref.34,  non saturated pixels and also see para [0037] line 11-12, intensity difference); determine a second aggregated intensity of the samples in the reference signal corresponding to the non-saturated samples (Zhang, Fig.5, para [0029] line 1-3, Ref. 38, noise reduced color image and also see para [0037] line 11-12, intensity difference); and determine the correction parameter (Zhang, Fig. 5, para [0030], line 11-15, Ref. 46, difference between selected pixels and neighbor non saturated pixels) as a ratio ( Zhang, para [0021], linear or nonlinear fitting) between the first aggregated intensity and the second aggregated intensity (Zhang, para [0037] line 11-12, intensity difference). 
Regarding claim 7, Zhang, as modified in the view of Dussan teaches the system according to claim 1. Determining the correction parameter for a LIDAR return signal and operation of the signal processor as claimed and discussed above. 
The combination further teaches the saturated samples (Zhang, Fig. 3, Blue channel) in the LiDAR return signal are corrected by scaling the samples (Zhang, Fig. 3, linear/non-linear fitting of exposure time vs normalized gain) in the reference signal (Zhang, Fig. 3, Red and Green channel) corresponding to the saturated samples with the correction parameter (Zhang, Fig. 3, para [0025], RGB graph). 
Regarding claim 8, Zhang, as modified in the view of Dussan teaches the system according to claim 1. Determining the correction parameter for a LIDAR return signal and operation of the signal processor as claimed and discussed above. 
The combination further teaches the LiDAR return signal is corrected in real-time as the LiDAR return signal is received (Zhang, Fig. 5 and Fig. 6, signal is corrected instantly as the signal is received).
Regarding claim 9, Zhang teaches a method comprising: identifying saturated samples (Fig. 5, para [0028] line 1-4, Ref. 36, saturated value); determining a correction parameter (Fig. 5, para [0030], line 11-15, Ref. 46, difference between selected pixels and neighbor non saturated pixels) based on non-saturated samples (Fig. 5, para [0030] line 3-5, Ref.34,  non saturated pixels) and corresponding samples in a reference signal (Fig.5, para [0029] line 1-3, Ref. 38, noise reduced color image); and correcting the saturated samples using the correction parameter (Fig. 6, para [0034], Ref. 70, corrected by color correlation matrix).
             	However Zhang does not teach the system comprising a Light Detection and Ranging (LiDAR) return signal, wherein the LiDAR return signal is digitized by a converter and also does not teach the signal is corrected by a signal processor. 
             	On the other hand, Dussan teaches a converter (Fig. 7a, para [0062], ADC 702) that digitized the LiDAR return signal (para [0007], LADAR) and teaches a signal processor (Fig. 7a, para [0062], signal processing circuit 606)

Regarding claim 10, Zhang, as modified in the view of Dussan teaches The method of claim 9, further comprising: identifying a signal from the LiDAR return signal that contains the identified saturated samples (Fig. 5, para [0028] line 1-4, Ref. 36, saturated value); and determining the correction parameter (Fig. 5, para [0030], line 11-15, Ref. 46, difference between selected pixels and neighbor non saturated pixels) based on the non-saturated samples (Fig. 5, para [0030] line 3-5, Ref.34,  non saturated pixels)  in the signal and corresponding samples in the reference signal (Fig.5, para [0029] line 1-3, Ref. 38, noise reduced color image). 
           	However Zhang does not teach the identified signal from the LIDAR return signal is a pulse signal.
           	On the other hand, Dussan teaches a LiDAR system where the LiDAR receiver receives a pulse signal reflected from an object (Fig. 1A, para [0035], ladar pulse 112).  
         	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Zhang’s method by adding a pulse signal received by the LIDAR system as suggested and taught by Dussan for the convenience of signal and noise separation.   
Regarding claim 11, Zhang, as modified in the view of Dussan teaches  the method of claim 9, wherein identifying the saturated samples (Zhang, Fig. 5, para [0028] line 1-4, Ref. 36, saturated 
            	However, the combination as far does not teach does not teach a signal processor is configured to compare intensity of the samples and also does not teach the predetermined threshold is associate with a converter. 
           	On the other hand, Dussan teaches a signal processor (Fig. 7a, para [0062], signal processing circuit 606) and a converter (Fig. 7a, para [0062], ADC 702) that digitized a LiDAR return signal.
           	Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Zhang’s method by adding a signal processor and a converter as suggested and taught by Dussan in order to process digital samples.
Regarding claim 12, Zhang, as modified in the view of Dussan teaches the method of claim 9, wherein determining the correction parameter further comprises: determining gains between the non-saturated samples and the corresponding samples in the reference signal (Zhang, Fig. 3, para [0025], intended use between red (10) and green (12) samples as non-saturated and corresponding reference samples respectively); and determining the correction parameter as an average of the gains (Zhang, Fig. 3 and para [0025] line 18-22, transitioning threshold). 
Regarding claim 13, Zhang, as modified in the view of Dussan teaches the method according to claim 9. Determining the correction parameter for a LIDAR return signal and operation of the signal processor as claimed and discussed above. 

 Regarding claim 14, Zhang, as modified in the view of Dussan teaches the method according to claim 9. Determining the correction parameter for a LIDAR return signal and operation of the signal processor as claimed and discussed above. 
The combination further teaches correcting the saturated samples (Zhang, Fig. 3, Blue channel) in the LiDAR return signal further comprises scaling the samples (Zhang, Fig. 3, linear/non-linear fitting of exposure time vs normalized gain) in the reference signal (Zhang, Fig. 3, Red and Green channel) corresponding to the saturated samples with the correction parameter (Zhang, Fig. 3, para [0025], RGB graph). 
Regarding claim 15, Zhang, as modified in the view of Dussan teaches the method of claim 9, wherein the LiDAR return signal is corrected in real-time as the LiDAR return signal is received (Zhang, Fig. 5 and Fig. 6, signal is corrected instantly as the signal is received).
Regarding claim 16, Zhang teaches a system comprising: identify saturated samples (Fig. 5, para [0028] line 1-4, Ref. 36, saturated value); determine a correction parameter (Fig. 5, para [0030], line 11-15, Ref. 46, difference between selected pixels and neighbor non saturated pixels)  based on non-saturated samples (Fig. 5, para [0030] line 3-5, Ref.34,  non saturated pixels)  and corresponding samples in a reference signal (Fig.5, para [0029] line 1-3, Ref. 38, noise reduced color image); and 25Atty. Dkt. No. 10001-01-0100-USClient Ref. No. D19FOO101UScorrect the saturated samples (Fig. 6, para [0034], Ref. 70, corrected by color correlation matrix) using the correction parameter.  
             	However Zhang does not teach the system also comprising a Light Detection and Ranging (LiDAR) system, comprising: a photodetector configured to detect LiDAR return signal returned from an object, a converter configured to digitize the LiDAR return signal; and a signal processor. 
             	On the other hand, Dussan teaches a LiDAR system (Fig. 1A, Ladar 100) comprising a photodetector (Fig. 6A, para [0048], sensors 602) configured to receive return signal from an object, a converter (Fig. 7a, para [0062], ADC 702) that digitized the LiDAR return signal (para [0007], LADAR) and teaches a signal processor (Fig. 6A, para [0062], signal processing circuit 606) to process the digitized return signal.
            Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Zhang’s system by adding a photodetector, a converter in a LIDAR system having a return signal digitized and a signal processor as suggested and taught by Dussan in order to get digital signal for the convenience of signal processing.  
Regarding claim 17, Zhang, as modified in the view of Dussan teaches the system according to claim 16, wherein the object is located at a distance of 5 meters to 30 meters from the LiDAR system (This limitation is an intended use. See rejections under 112(d) above.)

Regarding claim 18, Zhang, as modified in the view of Dussan teaches The LiDAR system of claim 16, wherein to identify the saturated samples (Zhang, Fig. 5, para [0028] line 1-4, Ref. 36, saturated value), the signal processor is configured to compare intensities of samples in the LiDAR return signal with the predetermined intensity threshold (Zhang, para [0030] line 15-19, threshold).
            	However, the combination as far does not teach a converter having a predetermined intensity threshold. 
             	On the other hand, Dussan teaches a converter in his disclosed invention (Fig. 7a, para [0062], ADC 702).
            Accordingly, it would have been obvious for a person of ordinary skill in art, before the effective filing date of the invention, to modify Zhang’s system by adding a converter as suggested and taught by Dussan in order to get digital signal for the convenience of signal processing. 
Regarding claim 19, Zhang, as modified in the view of Dussan teaches the system according to claim 16. Determining the correction parameter for a LIDAR return signal and operation of the signal processor as claimed and discussed above. 
The combination further teaches the signal processor configured to: determine gains (Fig. 3, exposure time vs normalized gain) between the non-saturated samples and the corresponding samples in the reference signal (Zhang, Fig. 3, para [0025], intended use between red (10) and green (12) samples as non-saturated and corresponding reference samples respectively); and 
Regarding claim 20, Zhang, as modified in the view of Dussan teaches the LiDAR system of claim 16, wherein the saturated samples (Zhang, Fig. 3, Blue channel) in the LiDAR return signal are corrected by scaling the samples (Zhang, Fig. 3, linear/non-linear fitting of exposure time vs normalized gain) in the reference signal (Zhang, Fig. 3, Red and Green channel) corresponding to the saturated samples with the correction parameter (Zhang, Fig. 3, para [0025], RGB graph). 
 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SHAH NUR KABIR whose telephone number is (571)272-5101. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD SHAH NUR KABIR/Examiner, Art Unit 3645     
                                                                                                                                                                                                   /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645